Citation Nr: 0633959	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  06-16 963	)	DATE
	)
	)


THE ISSUE

Whether an August 2004 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for the cause 
of the veteran's death contained clear and unmistakable error 
(CUE).



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  The record indicates that the veteran was a prisoner 
of war (POW) of the German government from September 1944 to 
May 1945.  The veteran died in October 1998, and the moving 
party is the veteran's surviving spouse.

Before considering the merits of the moving party's claim, 
the Board will note pertinent procedural history.  The Board 
denied entitlement to service connection for the cause of the 
veteran's death in August 2004.  The moving party submitted a 
letter dated August 29, 2004 requesting reconsideration of 
the Board's decision.  The letter noted that the extreme 
circumstances that the veteran experienced as a prisoner of 
war, and continued to experience after the war, caused the 
veteran to use tobacco products.  In a July 2005 letter, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio noted this contention as a new argument and 
requested that the moving party submit evidence to support 
this contention.  

In August 2005, the moving party responded that this was not 
a new argument, but rather a claim that there was CUE in the 
Board's decision.  Specifically, the moving party noted 
failure to consider a VA General Counsel Opinion dated 
October 28, 2003 (VAOPGCPREC 6-2003).  In May 2006, the 
Deputy Vice Chairman of the Board issued a letter that again 
denied reconsideration of the Board's August 2004 decision.  
The Deputy Vice Chairman found that the Board's decision did 
not contain obvious error of fact or law.  The Deputy Vice 
Chairman noted the moving party's contention regarding the 
failure of the Board to apply the General Counsel Opinion; 
she found that even if explicitly considered, the Board would 
have still denied the claim.  She noted, however, that the 
moving party's claim of CUE had been placed on the Board's 
docket for review.




FINDING OF FACT

The Board's August 2004 decision denying service connection 
for the cause of the veteran's death was consistent with the 
law and supported by evidence then of record. 


CONCLUSION OF LAW

The Board's August 2004 decision, which denied service 
connection for the cause of the veteran's death, does not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 3.105(a), 20.1403 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
significantly changed the law prior to the pendency of this 
claim.  The VCAA  provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to a claim based on an assertion that there is clear and 
unmistakable error in a previous decision.  The Court has 
further stated that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  As such, an 
allegation of CUE does not represent a claim but rather 
qualifies as a collateral attack on a final decision.  The 
Board, therefore, finds that the provisions of the VCAA, and 
its implementing regulations, do not apply to the 
adjudication of the issue on appeal.

The veteran died in October 1998.  In its August 2004 
opinion, the Board noted that the veteran had established 
service connection for an anxiety disorder, with dysthymia 
and features of post-traumatic stress disorder (PTSD), 
frostbite of the feet, residuals of a wound of the left thigh 
and knee, and residuals of wounds to the right lower leg.  

The veteran's death certificate indicates that 
cardiorespiratory arrest was the immediate cause of death.  
Progressive respiratory insufficiency and metastatic 
adenocarcinoma of the lung (lung cancer) were listed as 
underlying causes.  Arteriosclerotic cardiovascular disease, 
chronic obstructive pulmonary disease, esophageal stricture, 
and malnutrition were listed as contributing to the veteran's 
death but not resulting in the underlying cause of death.  

The record also indicated that the veteran had a 60 plus year 
history of smoking.  In its August 2004 opinion, the Board 
cited a January 2004 VA opinion; the Board noted that the 
doctor found no evidence to substantiate a finding that post-
traumatic stress disorder was a contributory cause of death.  
The Board noted, however, that the doctor found a connection 
between the veteran's lung cancer and chronic obstructive 
pulmonary disease and his tobacco addiction; the doctor also 
noted that the veteran smoked at the time he entered service 
but increased his smoking while in service.  

The Board, therefore, acknowledged a link between the 
veteran's tobacco use and the respiratory disorders causing 
his death, but noted that the granting of the claim upon this 
ground was barred by 38 U.S.C.A. § 1103(a).  The Board noted 
that additional evidence supporting the claims of the 
veteran's widow, the moving party, was provided by her own 
statements, but noted as lay opinion it lacked the requisite 
probative value to show medical causation.  Based on the 
evidence then of record, the Board denied entitlement to 
service connection for the cause of the veteran's death.

The moving party asserts that there is CUE in the Board's 
August 2004 opinion.  The basis of the moving party's claim 
rests on the argument that the Board failed to consider VA 
General Counsel Opinion dated October 28, 2003 (VAOPGCPREC 6-
2003).  The moving party argued that if this opinion had been 
considered the claim would have likely been allowed.  The 
General Counsel Opinion discussed, in light of 38 U.S.C.A. 
§ 1103(a), whether secondary service connection may be 
established for a tobacco-related disability or death on the 
basis that the disability or death was secondary to a 
service-connected mental disability that caused the veteran 
to use tobacco products.  See also 38 C.F.R. § 3.310.  

The General Counsel found that secondary service connection 
could be established if the following three questions were 
answered in the affirmative:  (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  The General Counsel further found that 
the secondary disability may be considered as a possible 
basis for service connection of a veteran's death.  

The Board notes that the fact pattern from one of the two 
cases used as the basis of the General Counsel Opinion 
involved a veteran who had been service-connected for post-
traumatic stress disorder and died of lung cancer.  The 
record included medical evidence that the veteran's military 
service made the veteran much more vulnerable to developing a 
smoking habit and evidence that the veteran's psychiatric 
condition most likely played a significant part in the 
development of the tobacco addiction.

In an August 2005 statement, the moving party noted that the 
August 2004 Board opinion acknowledged the evidence that the 
veteran's tobacco use led to the veteran's lung cancer, that 
his tobacco addiction began in service and increased in 
service, and that the veteran's tobacco use was linked to the 
cause of the veteran's death.  The moving party asserted this 
evidence was basis on which to answer affirmatively the three 
questions posed by the General Counsel Opinion, and thus, 
basis on which to allow the claim. 

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a); 38 C.F.R. § 3.105(a).  According to the regulations, 
clear and unmistakable error is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See 38 C.F.R. § 20.1403(a).  Generally, 
clear and unmistakable error is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  See 38 C.F.R. § 20.1403(b).  

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  In Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993), the Court noted "[i]t must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Moreover, clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e). 

As a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits).  Additionally, the Court held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).

The Board failed to explicitly discuss the General Counsel 
Opinion in its August 2004 opinion.  The Board further notes 
one of the cases that was the basis for the question posed to 
the General Counsel and answered in the October 28, 2003 
opinion involves the same basic question of causation as in 
this case:  whether lung cancer, the cause of the veteran's 
death, was due to tobacco use that was the result of a 
psychiatric disorder.  The moving party has highlighted that 
the Board, in its August 2004 opinion, noted that a doctor 
found a link between the veteran's lung cancer and his 
tobacco addiction that was linked to service and that the 
Board acknowledged that the veteran's tobacco use had been 
linked to the cause of the veteran's death.  The Board notes, 
however, that these statements only deal with direct 
causation.  The Board conceded that that veteran's service 
had a link to his tobacco use.  The August 2004 Board opinion 
does not indicate that the veteran's PTSD led to the 
veteran's tobacco addiction.

In addition, the record does not contain medical evidence 
linking the veteran's PTSD to the veteran's tobacco 
addiction.  The Board notes that in November 2003 the 
American Legion cited the discussed General Counsel Opinion 
and contended that tobacco addiction is a form of substance 
abuse in individuals with psychiatric disorders; the American 
Legion appended a report based on a study involving smoking 
in patients with mental disorders.  

The Board notes that in the January 2004 VA opinion the 
doctor considered the study submitted by the American Legion 
and found that it showed that people with anxiety neurosis 
and related disorders (including PTSD) were less likely to 
smoke than Schizophrenics or people with medical illnesses.  
The doctor concluded that this study indicated that the 
veteran's exposure to tobacco would be less and his onset of 
lung cancer later than would have been expected if he had 
smoked as much as people with other medical or mental 
illnesses.  The doctor further noted that the study involved 
a population in India and was not appropriate to assume that 
it was relevant to United States population.  

As noted, the veteran's widow, the moving party, asserted 
that she observed an increased usage of tobacco products as 
the veteran's PTSD increased in severity.  The moving party 
further asserted that these statements should be credible as 
to a finding that the veteran's tobacco usage increased as 
the severity of his psychiatric disability increased.  The 
Board notes that, although these statements are credible as 
to the observance of increase use, these statements do not 
provide credible evidence that there was a link between the 
veteran's psychiatric disability and his tobacco use; medical 
causation needs to be shown by medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that the August 2004 Board decision did not 
contain clear and unmistakable error.  Although the Board did 
not explicitly consider the relevance of the discussed 
General Counsel Opinion, the Board finds that the Board's 
determination was not manifestly changed by this error.  The 
Board is aware of the moving party's assertion that the 
evidence that the veteran's tobacco addiction originated in 
service is evidence that his service-connected psychiatric 
disability caused the veteran to use tobacco products after 
service.  As noted, however, the record did not contain any 
medical evidence which indicated that the veteran's increased 
tobacco usage after service was connected to the veteran's 
PTSD.

Although the General Counsel Opinion notes a case with 
similar facts and noted medical evidence in that case that 
indicated that the veteran's tobacco usage after service was 
linked to his post-traumatic stress disorder, the Board notes 
that those medical opinions were specific to that veteran and 
are not probative in this case.  As noted, there is no 
medical evidence linking this veteran's post-traumatic stress 
disorder to his tobacco addiction.  Therefore, there was 
insufficient evidence at the time of the August 2004 Board 
decision to find that the veteran's service-connected 
disability caused the veteran to use tobacco products after 
service.  

As not all the questions posed in VA General Counsel Opinion 
dated October 28, 2003 (VAOPGCPREC 6-2003) would be answered 
in the affirmative, the claim for entitlement to service 
connection for the cause of the veteran's death would not be 
granted under the dictates of that General Counsel Opinion.  
Therefore, the Board finds that there does not exist an error 
in the Board's prior decision that compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  The 
moving party's claim that the August 2004 Board decision 
contained clear and unmistakable error is denied. 


ORDER

The August 2004 Board decision denying service connection for 
the cause of the veteran's death did not contain clear and 
unmistakable error.



                       
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



